Citation Nr: 1130803	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1976 to October 1977.

This matter originally came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which declined to reopen a previously denied claim of service connection for bilateral pes planus.  The RO in Detroit, Michigan, currently retains jurisdiction of the Veteran's claim file based on his residency.  

The May 2007 decision was taken within a year of the prior, June 2006 denial, which was not therefore final.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in March 2011.  At that time, the Veteran submitted additional evidence, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO declined to reopen a previously denied claim of service connection for bilateral pes planus in an unappealed December 1999 decision, which is now final; the underlying denial was based on a finding that aggravation of a pre-existing condition was not shown.  

2.  Evidence received since December 1999 was not previously considered by agency decision makers, is not cumulative or redundant of the evidence already of record, address an unestablished fact, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the December 1999 rating decision, and the claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

The appellant seeks to reopen his claim of entitlement to service connection for bilateral pes planus.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 1989, the RO denied service connection for flat feet on the basis that the condition was noted on entry into service and was not aggravated therein.   Evidence consisted of service treatment records and evidence of post-service treatment, as well as the Veteran's reports of worsening.  In December 1999 the RO declined to reopen the prior denial, finding that the duplicate copies of service treatment records submitted in connection with the claim were not new and material.  The Veteran did not appeal these decisions, so they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

In June 2006, the RO issued a rating decision again declining to reopen the previously denied claim, as the Veteran did not provide new and material evidence showing that his bilateral pes planus was aggravated by service.  He submitted no evidence in support of his claim.  The Veteran did not appeal the June 2006 rating decision, but within a year of the decision, in December 2006, he again sought to reopen the claim.  As the June 2006 decision was not yet final, December 1999 represents the most recent final denial of benefits.  38 C.F.R. § 20.302.  

Evidence submitted since the December 1999 rating decision pertaining to the Veteran's claimed bilateral pes planus includes multiple statements from friend and family members who describe their observations regarding the severity of the Veteran's feet problems before, during, and after service.  They indicate that complaints and functional limitations increased after service.

The statements are new because they are not duplicative of evidence considered by the RO at the time of its prior final denial.

They also clearly relate to the unestablished fact and the reason for the previous denial of his service connection claim; that is, whether the Veteran's claimed bilateral pes planus condition increased in severity while he was in service as required by 38 C.F.R. § 3.306.  The credibility of the statements is presumed for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Hence, they are probative and material.

As the statements tend to support the Veteran's allegations of aggravation, they present a reasonable possibility of substantiating the claim. 

Accordingly, reopening the claim of entitlement to service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim t of entitlement to service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted. 


REMAND

Service treatment records document that bilateral mild pes planus was noted on entry into service.  Service treatment records in June 1977, purportedly from a medical board, indicate a long in-service history of foot complaints.  They indicate that pain increased over service, and attempts at treatment with orthotics had been unsuccessful.  At the separation examination two months later, however, the feet were asymptomatic; the Veteran did report a history of foot problems.

While the Veteran and family and friends now report continuity of increased symptoms since service, there is no corroboration of such in the records.  The Veteran did not seek treatment, and did not file a claim for benefits related to the feet for ten years after service.  He did file claims for other conditions.  In light of such, it is incumbent upon VA to develop the evidence further to obtain a full, fair, and complete picture of the claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence).

To that end, remand is required for attempts to obtain treatment records for the Veteran's lengthy period of incarceration in Michigan from 1987 to 2005.  These records are potentially relevant, as they may document complaints of foot problems over an extended period.

Further, given the lack of documentation of extensive treatment in service, as well as indications that symptoms may have waxed and waned on active duty, a finding of actual worsening of the condition is not possible at this time.  The presumption of aggravation is therefore not triggered.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, a VA examination is required.  A medical opinion would assist in determining if the disability did worsen over the period of service, and if so whether such worsening was due to service or the natural progression of the disease. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain complete treatment records from the Michigan Department of Corrections, for the period of 1987 to 2005.
 
2.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should opine as to whether the Veteran's pre-existing bilateral foot disability was at least as likely as not aggravated by military service.  Aggravation means the condition was chronically worsened beyond the natural scope of the disease.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  The RO should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


